 Case 04-12158        Doc 125       Filed 07/27/21 Entered 07/27/21 14:12:33                Desc Main
                                     Document     Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


IN RE;                                               )     Chapter 7
                                                     )
     SECELEANU, VIORICA                              )     Case No. 04-12158
                                                     )
                                                     )     Honorable: Timothy A. Barnes
                   Debtor(s)                         )
                                                     )

              TRUSTEE'S REPORT OF DEPOSIT OF UNCLAIMED PROPERTY

         Ronald R. Peterson, chapter 7 trustee ("Trustee"), pursuant to 11 U.S.C. §347 and Rule 3011
of the Federal Rules of Bankruptcy Procedure, provides the following report of Trustee's deposit of
unclaimed property with the Clerk of the Bankruptcy Court:
         1.     The Trustee has been duly appointed, qualified and continues to serve as the Trustee
                in the above-captioned case.
         2.     In furtherance of his duties, the Trustee sent distribution checks via U.S. Mail to the
                parties listed on Exhibit A.
         3.     A list of the distribution checks including the claim number is attached as Exhibit B.

         4.     These checks remained unpaid as of June 15, 2021.
         5.     All reasonable attempts have been expended to locate these creditors.
         6.     By reason of the foregoing, the Trustee has caused payment to be stopped on the
                distribution checks and has deposited these unclaimed funds by payment of same to
                the Clerk of the Bankruptcy Court, pursuant to §347 of the Bankruptcy Code.

                                                 Respectfully submitted,

                                                 Ronald R. Peterson, Chapter 7 Trustee

                                                 By: /s/ Ronald R. Peterson

Ronald R. Peterson
JENNER & BLOCK LLP
353 N. CLARK STREET
38TH FLOOR
CHICAGO, IL 60654-3456
Tel: (312)222-9350
Email:
 Case 04-12158          Doc 125       Filed 07/27/21 Entered 07/27/21 14:12:33          Desc Main
                                       Document     Page 2 of 3


                                                  EXHIBIT A

                              Parties with Unclaimed Distribution Funds

            CREDITOR
Department of the Treasury IRS
230 S Dearborn
Stop 5016-CHI
Chicago, IL 60604




                                             EXHIBIT B
                             Description of Unclaimed Distribution Checks

                                           Check 2006, August 10, 2020
                                             Case Number 04-12158


                                                                         Amount         Amount
                  Creditor                           Claim No            Allowed         Paid
Department of the Treasury IRS                           3                $450,000.00    $49,135.97
230 S Dearborn
Stop 5016-CHI
Chicago, IL 60604




----------- Remittance Total -----------                                                 $49,135.97




     /s/ Ronald R. Peterson
         Ronald R. Peterson, Trustee
           L—
                                                               HM^.^LlHUUlN^ • miH KAPhR CONTAINS FLUORESCENT- FIBEBS AND OTHER SECURITY FEATURES

           Case 04-12158 AXOSDoc 125      BANK       Filed 07/27/21 Entered 07/27/21 14:12:33                                Desc Main       16-49/1220

                         4350 La Jolla Village Dr. SuileDocument   Page 3 of 3                                                            CHECK NUMBER
 RONALD R. PETERSON,                                    140
 TRUSTEE
                                         San Diego, CA 92122                                                                                          2007
 JENNER& BLOCK LLP                       Remit To Court
 353 N. CLARK STREET                                                                                       Date                               Amount
 38TH FLOOR
 CHICAGO. IL 60654-3456                                                                                    6/15/21               $*********49,135.97


                                                           CASE NUMBER                                         ESTATE OF
                                                         l:04-12158-TAB                 Debtor: VIORICA SECELEANU
 Pay to The Order of
                                                                                    Forty Nine Thousand OneJfumtred Thirty Five Dollars And 97/100
                   Clerk, U.S Bankruptcy Court



                                                                                                                  C'UAi’TK.K 7 Trustee
                                                                                                          TlilSiaiKtKiiQULlEIEB.M.PAYS.




 Date: 6/15/21                                Check Number: 2007                                                  Amount: $49,135.97
                       Case Number 1:04-12158-TAB
                       Debtor Name: VIORICA SECELEANU


Paid To:       Clerk, U.S. Bankruptcy Court                                       Trustee:    RONALD R. PETERSON, TRUSTEE
                                                                                              JENNER & BLOCK LLP
                                                                                              353 N. CLARK STREET
                                                                                              38TH FLOOR
                                                                                              CHICAGO, IL 60654-3456


Description:      Remit To Court




Bank Account Number:




Dale: 6/15/21                               Check Number: 2007                                                    Amount: $49,135.97
                      Case Number 1:04-12I58-TAB
                      Debtor Name: VIORICA SECELEANU


Paid To:       Clerk, U.S. Bankruptcy Court                                        'rustee:   RONALD R, PETERSON, TRUSTEE
                                                                                              ■lENNER & BLOCK LLP
                                                                                              353 N. CLARK STREET
                                                                                              38TH FLOOR
                                                                                              CHICAGO, IL 60654-3456


Description:     Remit To Court




Bank Account Number:
